Citation Nr: 1748034	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left leg condition, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a left foot condition, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for a left ankle condition, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to service connection for a skin ailment. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression and anxiety disorder. 

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for asthma/allergies, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for joint pains and body aches, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.T.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from February 1988 to August 1988 and from November 1990 to July 1991, with additional service in the Army Reserve until March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2012, November 2010, and October 2009 rating decisions of the Department of Veterans Affairs (VA ) Regional Office (RO) in Nashville Tennessee. 

The Veteran testified at a hearing before the undersigned in May 2017.

The issue(s) of entitlement to service connection for a left leg condition, a left ankle condition, a left foot condition, a skin ailment, PTSD, an acquired psychiatric disorder other than PTSD, headaches, night sweats, fatigue, asthma/allergies, and joint pains and body aches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

New evidence that tends to substantiate the claims of service connection for left leg, left foot, and left ankle conditions has been received since the final June 2008 rating decision that denied service connection for a left leg or anke condition.


CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for a left leg, left foot, and left ankle disability, are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108  (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Historically, the Veteran filed her left leg and ankle claim in December 2007.  The AOJ denied service connection for that claim in a May 2008 rating decision; service connection was denied at that time because the AOJ found no evidence of a current left leg condition of record, and no evidence that any left leg or left ankle condition occurred in or was caused by active duty service.  The Veteran was notified of that decision in a June 2008 letter.  The Veteran submitted a Notice of Disagreement with that decision in October 2008; in August 2009, the AOJ provided a Statement of the Case, denying, in relevant part, the claims for service connection for a left leg or left ankle condition.  The VA did not receive a Substantive Appeal or any new and material evidence with respect to those claims within 60 days from the date that the Statement of the Case was mailed, and consequently, the underlying May 2008 rating decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claims of service connection for a left leg or left ankle condition.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156 (2016).

Since the August 2009 Statement of the Case, the Veteran submitted VA treatment records and private treatment records which demonstrate diagnosis and treatment for reflex sympathetic dystrophy, or complex regional pain syndrome, in her left leg.  In her May 2017 hearing, the Veteran described an incident in which she was hospitalized for a week in Saudi Arabia in 1991for an infection due to a spider bite.  The Veteran's husband also provided statements regarding an incident in which the Veteran injured her left leg and ankle at the McAlester Army ammunition depot in 2001.

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claims of service connection for left leg, left ankle, and left foot conditions has been received in this case, and that the claims are reopened.  See 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claims of service connection for left leg, left ankle, and left foot conditions has been received and those claims are reopened.


REMAND

With respect to the Veteran's claimed left leg, left ankle, and left foot conditions, the Veteran's available VA and private treatment records document consistent complaints of pain in her left leg, left ankle and left foot, and multiple diagnoses of complex regional pain syndrome.  Service treatment records indicate that the Veteran received treatment in June 2001 for a left ankle sprain that occurred on duty while the Veteran was participating in annual training in the National Guard.  In a December 2014 statement to a VA neurologist, the Veteran asserted that her left leg pain began in service, stating that she had broken her left ankle 14-15 years ago and did not receive adequate medical attention at that time, and that the symptoms had progressed since then.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed left leg, left ankle, and left foot conditions.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the Veteran's claimed PTSD and acquired psychiatric disorder claims, the medical evidence of record contains diagnoses of psychiatric disorders, to include major depressive disorder, PTSD, and an anxiety disorder, not otherwise specified.  The Veteran asserts that her PTSD and psychiatric disorders are due to her exposure to various traumatic events in service.

In statements to the VA, the Veteran alleged that she witnessed inappropriate sexual behavior and felt unsafe while placed in a warehouse with her unit in King Fhade Military City.  The Veteran also described encountering dead bodies, hand grenades, destroyed or damaged equipment while serving in Saudi Arabia and Kuwait.  The Veteran further reported possible military sexual trauma in Saudi Arabia in March 1991 and in April 1991.  The Veteran also submitted lay statement from several fellow soliders to corroborate her claims.  In an October 2009 statement, Mr. D.A.G. stated that in February 1991 he went with the Veteran and other soliders to pick up equipment that had been exposed to sarin gas in Kuwait, stating that they saw burning vehicles and dead bodies on the highway leading to Kuwait City.  In a December 2009 statement, Mr. D.L. stated that he was "a section leader in the maintenance platoon during the deployment to Desert Storm from November 21 1990 [to] July 9 1991[,]" and confirmed that he had knowledge of the mission to Kuwait City, noting that it was a recovery mission to remove damaged equipment and that the Veteran was a decon mechanic on that mission.  In a December 2009 statement, Sgt. S.D.B. also stated that in February 1991 the Veteran and several other soldiers were sent to Kuwait to pick up equipment and supplies, and encountered burning vehicles, debries, dead and dying people, and weapons while on the road to Kuwait City.  The Veteran's service personnel records indicate that she was assigned to the 844th Engineering Battalion during that time period and her DD 214 reflects a military occupational specialty (MOS) of quartermaster and chemical equipment repairer.

To assist the Board in determining whether any of the Veteran's claimed stressors are consistent with the places, types, and circumstances of her service, on remand, the RO should contact the JSRRC or other appropriate entity to research the Veteran's claimed in-service stressors to determine if there is any information in this regard.

If any of the Veteran's claimed stressors are found to be consistent with the places, types, and circumstances of her service, then she is entitled to a medical examination by a VA psychiatrist or psychologist, to determine whether her PTSD, or any other current psychiatric disorder, is related to her reported military stressors.

With respect to the Veteran's claimed skin condition, the Veteran indicated in her May 2017 hearing that she was receiving treatment from a private physician for her skin condition, noting that the physician had not diagnosed her, but had indicated that the condition should be watched.  Currently, those records do not appear to be associated with the file.  As there are outstanding records a remand is required in order to obtain those identified private records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's claimed conditions to include as related to an undiagnosed illness, the Board notes that the Veteran's service personnel records and service treatment records indicate that she served in the Southwest Asia theater of operations in the Persian Gulf.  As such, VA must consider whether service connection is warranted for relevant claimed disorders as due to a qualifying chronic disability or an undiagnosed illness related to his service in the Persian Gulf.  

In her May 2017 hearing, the Veteran indicated that she was receiving treatment from a private medical provider who had recently diagnosed her with fibromyalgia.  Those private treatment records are not currently associated with the claims file.  As there are outstanding records a remand is required in order to obtain those identified private records.  Additionally, on remand, any other ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tennessee Valley VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for the claimed conditions on appeal which is not already of record, to include records of private treatment for fibromyalgia and a skin disorder.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged PTSD stressors, to include the alleged incident in February 1991 in which she encountered dead and burning bodies on a highway to Kuwait City.  JSRRC should also be asked to provide the histories of the Veteran's unit(s) during the time she served in the Persian Gulf.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it. 

4.  If any military stressor is independently verified, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is asked to determine if the Veteran meets the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include depression, anxiety, and PTSD).

If the examiner finds the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include depression, bi-polar disorder, anxiety, and PTSD), either commenced during or are otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the Veteran's claimed left leg, left ankle, and left foot conditions.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is to identify any present left leg, left ankle, or left foot disorder, to include complex regional pain syndrome.  If the examiner finds the Veteran does not have complex regional pain syndrome, the examiner must explain why the diagnoses of complex regional pain syndrome reflected in the record during the course of the appeal are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any present leg, foot or ankle disorder either commenced during or are otherwise etiologically related to the Veteran's period of service. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


